Citation Nr: 1539105	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2010 VA Form 9 submitted prior to issuance of the statement of the case, the Veteran indicated he wanted a Board hearing.  In an October 2010 VA Form 9, submitted after the issuance of the SOC, the Veteran indicated he does not want a Board hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn.

The issue of service connection for a left knee disorder secondary to a service-connected right knee disability has been raised by the record in the August 2015 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for hypertension.  In that regard, he claims that he may have been exposed to dioxin while working in shipping and receiving of aircraft engines and parts at Tachikcawa Air Base in Japan while in service.  See February 2010 correspondence.  The Veteran admits that he did not serve in Vietnam or Korea.  See December 2009 correspondence.  The Veteran also claims that tick bites may have had "something to do with [his] illness."  Id.  He further claims that an illness on July 19, 1955 is the direct cause of his hypertension.  See April 2008 Statement in Support of Claim.  
 
In the August 2015 appellate brief, the Veteran's representative argues that hypertension is a disease of inactivity and that the Veteran's activity has been limited by his service-connected right knee disability.  He also argues that hypertension is a product of most NSAIDS and pain medications, and he cites a medical article in support of the argument.  These arguments raise a theory of secondary service connection, and the article cited by the representative suggests a possible relationship to the service-connected right knee disability.  Accordingly, the low threshold standard for determining when a VA examination is needed is met.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's claimed hypertension.  An entire copy of the claims file should be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a review of the claims file, and physical examination of the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension had its onset or is otherwise etiologically related to his period of active service, to include an illness in July 1955 and claimed incurrence of tick bites. 

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is proximately due to or chronically worsened by his service-connected right knee disability, to include the use of NSAIDS.  In offering this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation.  

A complete rationale must be provided for all opinions expressed, to include a discussion of the evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




